Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing
	The replacement drawings filed on 11/16/2021 have been acknowledge. The drawing is acceptable.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine engine comprising, among other features, 
a gas generator comprised of a gas generator shaft; 
a power turbine section having a power turbine shaft, fluidly coupled to the gas generator but mechanically uncoupled from the gas generator, the power turbine shaft having an axial cavity therein fluidly coupled to the bearing sump fluidly coupled to a compressor section of the gas generator; and 
an air venting path extending from the axial cavity and leading a combustion gas flow path downstream of the power turbine rotor.
In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of operating a gas turbine engine comprising, among other features, 

expanding the combustion gas in a power turbine section comprising a power turbine shaft which is mechanically uncoupled from the gas generator, rotating at a speed different than the first speed; 
venting the air from the bearing sump into a cavity of the power turbine shaft and through a venting path fluidly coupled with a combustion gas flow path downstream of the power turbine rotor.
ii.	Widlansky (3844110) teaches a two-shaft engine having a bearing sump having a venting path extending from an axial cavity leading to a combustion gas flow path downstream of the turbine, but fails to teach the power turbine shaft being mechanically uncoupled from the gas generator because the two shafts 12, 14 in Widlansky are concentric and journaled for rotation by bearings mechanically coupling the shafts (Col 4 ll. 8-19).
	Siden (20090193783) teaches in Fig. 9 a gas generator shaft 906 mechanically uncoupled with a power turbine shaft 910, but fails to teach a bearing sump of the gas generator fluidly connected to a cavity of the power shaft to have an air venting path extending from the cavity and leading downstream of the power turbine rotor.
	It would not be obvious to modify Siden to have the bearing sump, the cavity, and the air venting path, as suggested and taught by Widlansky, because the air venting path in Widlansky lead to a combustion gas flow path downstream of a turbine of the gas generator, not downstream of a power turbine that is decoupled from the gas generator.
Lewis (20140256494) teaches a gas generator shaft 16 in Fig 1 and a power turbine/compressor shaft 15 decoupled or independently rotating from the gas generator shaft 16, but fails to teach the bearing sump of the gas generator fluidly connected to a cavity of the power turbine shaft to vent the air leading to downstream of the power turbine rotor.
Santini (9488102) teaches a gas generator shaft 6 in Fig 2 and a power turbine shaft 7 fluidly connected to but mechanically decoupled or independently rotating from the gas generator shaft 6, but fails to teach the bearing sump of the gas generator fluidly connected to a cavity of the power turbine shaft to vent the air leading to downstream of the power turbine rotor.
Liskow (20100293967) teaches an aeroderivative gas turbine in Fig 3 comprises a gas generator 16 having a gas generator shaft uncoupled to a power turbine 80 having a power turbine shaft 56, but fails to teach the bearing sump of the gas generator fluidly connected to a cavity of the power turbine shaft to vent the air leading to downstream of the power turbine rotor.
ii.	Claims 2-8 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741